Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities: The last sentence on page 5 is missing material.  See:


    PNG
    media_image1.png
    191
    859
    media_image1.png
    Greyscale
Appropriate correction is required.

Claims 7-19 are objected to because of the following informalities:  As to claims 7 and 15, “the polymer” should read - - a polymer - - .  Please make that amendment.  The claims have been so substantively interpreted.


Claims 5, 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 5, 11 and 19; “in accordance with ASTM D1238” is problematic, because Applicant’s provided/submitted ASTM D1238 document has many levels of indefiniteness, such including at least the terms/phrases, such as (1) “most probably” (Para 7.1), (2) referent to “must have” (Para 5.5.1) which places doubt on whether remaining descriptive portions of the document are actually limitations at all, (3) “piston design may incorporate means for land replacement” (Para 5.4.1).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al 106769677 teaches that a measure of viscosity of fluid is a function of gravity, as shown in the formula provided para 62 of the CN document.  However, such does not employ 2 values of gravity (i.e. one at a “location” and a second that is “standard”) to obtain a melt flow index for a polymer at a standard gravity as called for in each of Applicant’s claims 1, 7 and 15.
Yoshizawa 2004/0122609 teaches adjusting a weight value (box 49) by employing a correction for location (i.e. latitude) by way of a signal input unit 3 (Figure 6) for gravity unit 38 (Figure 1).  However, such is not a correction for a mass value.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861